Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 30, 2022

                                    No. 04-21-00450-CV

                              Integrity Pain Management, PLLC
                                  Appellant/Cross-Appellee

                                              v.

                        Davis & Associates Medical Consultants, LLC
                                 Appellee/Cross Appellant

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-23848
                          Honorable Aaron Haas, Judge Presiding


                                       ORDER
       The Appellant's Unopposed Motion for Extension of Time to File Appellant's/Cross-
Appellee's Brief is hereby GRANTED. The appellant's/cross-appellee's brief is due on or before
July 21, 2022.




                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2022.



                                                   ___________________________________
                                                   Michael A. Cruz,
                                                   Clerk of Court